TEXAS COURT OF APPEALS, THIRD DISTRICT, AT AUSTIN


                                     NO. 03-09-00711-CR




                               Paul Anthony Hervey, Appellant

                                                v.

                                 The State of Texas, Appellee



     FROM THE DISTRICT COURT OF TRAVIS COUNTY, 331ST JUDICIAL DISTRICT
        NO. D-1-DC-09-300942, HONORABLE BOB PERKINS, JUDGE PRESIDING



                           MEMORANDUM OPINION


               Paul Anthony Hervey seeks to appeal from a judgment of conviction for aggravated

robbery. The trial court has certified that this is a plea bargain case and Hervey has no right of

appeal. The appeal is dismissed. See Tex. R. App. P. 25.2(a)(2), (d).




                                             __________________________________________

                                             Jan P. Patterson, Justice

Before Justices Patterson, Puryear and Henson

Dismissed for Want of Jurisdiction

Filed: January 21, 2010

Do Not Publish